Citation Nr: 0312398	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for ulnar neuropathy, right upper 
extremity, as the result of hospitalization or medical 
treatment by the Department of Veterans Affairs (VA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to December 
1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an adverse decision of the VA Regional Office (RO) in 
No. Little Rock, Arkansas, dated in August 1997, which denied 
the veteran's application to reopen a claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for ulnar 
neuropathy, right upper extremity, as the result of VA 
hospitalization or medical treatment.  


REMAND

The Board undertook additional development on the instant 
case pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2).  Specifically, the Board directed that the 
veteran's medical records be obtained from the VA Medical 
Centers (VAMC) in Little Rock, Arkansas and St. Louis, 
Missouri pertaining to any treatment received for his right 
ulnar neuropathy during the period from April 1991 to 
December 2002.  Additional relevant treatment records were 
subsequently obtained and are associated with the record.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), to include its 
notification requirements.  

In view of the foregoing, this case must be remanded to the 
RO for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  In 
conjunction with such compliance, the RO 
must advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate the issue of whether new 
and material evidence has been submitted 
to support the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
ulnar neuropathy, right upper extremity, 
as the result of hospitalization or 
medical treatment.  If the benefit sought 
is not granted in full, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), which addresses all of the 
evidence received subsequent to the 
issuance of the SSOC in April 2000, and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




